NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

AUTUMN DAWN BRETON, an                    )
individual,                               )
                                          )
             Petitioner,                  )
                                          )
v.                                        )      Case No. 2D18-1123
                                          )
WILMINGTON SAVINGS FUND                   )
SOCIETY, FSB, D/B/A CHRISTIANA            )
TRUST, NOT IN ITS INDIVIDUAL              )
CAPACITY, BUT SOLELY AS TRUSTEE           )
FOR BCAT 2015-14ATT,                      )
                                          )
             Respondent(s).               )
                                          )

Opinion filed August 31, 2018.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Autumn Dawn Breton, pro se.

Adam J. Knight and Jacqueline Simms-
Petredis of Burr & Forman LLP, Tampa,
for Respondent.


PER CURIAM.

             Denied.

CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.